Connor, J.
The defendant, not being represented by counsel at the time, pleaded guilty to a violation of paragraph (a) of subdivision 5 of section 106 of the Alcoholic Beverage Control Law, the information charging that he did sell or give away a bottle of beer at 12:45 on a Sunday morning. The defendant was not a licensee and the information did not allege that he was a licensee.
No person other than a licensee can be guilty of violating section 106 of the Alcoholic Beverage Control Law, since the Legislature apparently intended that the licensee and he alone *1030should be responsible for the conduct of the premises. As was stated in People v. Flanagan (152 Misc. 916, 917): “ There is nothing in the law * * * making any of the provisions of section 106 applicable to a person other than the licensee.”
A criminal statute must be strictly construed. (People v. Schmidt, 221 App. Div. 77.) A person who pleads guilty to an information that charges no crime should and must have his conviction reversed.
The judgment of conviction herein is a nullity. Judgment appealed from reversed.